Citation Nr: 0506894	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-35 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the left styloid process, currently evaluated as 
10 percent disabling.

4.  Entitlement to a compensable evaluation for left ear 
hearing loss.

5.  Entitlement to a compensable evaluation for internal 
hemorrhoids.

6.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to August 
1992.  He served in the Southwest Asia Theatre of Operations; 
however, the dates of that service have not been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for hypertension.  This 
case also comes before the Board on appeal from an April 2003 
rating decision, which denied the veteran's claim of 
entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 20 percent disabling.

In a May 2003 statement the veteran raised a claim of 
entitlement to service connection for epilepsy, claimed as 
secondary to his lumbar spine disability.  This issue is 
referred to the RO for appropriate development.

REMAND

This case is not ready for appellate review.  VA medical 
records for treatment of the veteran have been obtained from 
November 1999 to June 2003.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  Records prior to 
November 1999 may contain readings of the veteran's blood 
pressure that would be relevant to the veteran's claim of 
service connection.  Records since June 2003 may contain 
additional evidence regarding the veteran's lumbar spine 
disability.  Complete records of VA treatment of the veteran 
should be obtained.

Regarding the issue of entitlement to an to an increased 
evaluation for a lumbar spine disability, currently evaluated 
as 20 percent disabling, the veteran last underwent a VA 
examination in December 2002.  However, that examination does 
not address the veteran's symptoms of intervertebral disc 
syndrome.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The veteran should be provided a 
current VA spine examination.

The veteran has been approved for disability retirement from 
the United States Postal Service (USPS).  In order to receive 
retirement benefits, the veteran is required to file for 
disability benefits from the Social Security Administration 
(SSA).  The claims folder contains a medical examination of 
the veteran by the SSA.  All records considered by that 
agency in deciding the disability claim, including a copy of 
the decision itself, should be obtained.  See Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well); 
see 38 C.F.R. § 3.159(c)(2) (2004).

Likewise records pertaining to the veteran's disability 
retirement from the USPS and the United States Office of 
Personnel Management should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).

During the pendency of this appeal, regulatory changes have 
amended the rating criteria for evaluating lumbar spine 
disabilities.  The regulations were revised effective 
September 26, 2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 
2003); 69 Fed. Reg. 32449-32450 (June 10, 2004).  When a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
determine whether the law or regulation identifies the type 
of claims to which it applies.  If the statute or regulation 
is silent, VA must determine whether applying the new 
provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  The new 
provision should not be applied to the claim if it would 
produce retroactive effects.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also VAOPGCPREC 1-
2004 (July 15, 2004).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to September 
26, 2003, the Board cannot apply the revised regulations.

Regarding the veteran's claim of entitlement to service 
connection for hypertension, VA is required to provide a 
medical examination when such a decision is necessary to make 
a decision on a claim.  An examination is deemed 
"necessary" if the evidence of record includes competent 
evidence that the claimant has a current disability and that 
the disability may be associated with the claimant's military 
service, or with a service-connected disability, but the case 
does not contain sufficient medical evidence for a decision 
to be made.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 
38 C.F.R. § 3.159(c)(4) (2004).  

The veteran's service medical records show that the veteran 
had elevated blood pressure readings and underwent treatment 
to rule out hypertension and essential hypertension.  
Further, the veteran had elevated blood pressure readings at 
an October 1992 VA examination, following his separation from 
service in August 1992.  The veteran has been treated for 
hypertension since March 2000.  The veteran should undergo a 
VA hypertension examination to determine whether his 
hypertension was incurred during his active military service.

A remand is also required in order to accord due process 
regarding the issues of entitlement to an increased 
evaluation for residuals of a fracture of the left styloid 
process, currently evaluated as 10 percent disabling; 
entitlement to a compensable evaluation for left ear hearing 
loss; entitlement to a compensable evaluation for internal 
hemorrhoids; and entitlement to an increased evaluation for 
migraine headaches, currently evaluated as 10 percent 
disabling.  In an April 2003 rating decision, the RO denied 
the veteran's claims of entitlement to an increased 
evaluation for residuals of a fracture of the left styloid 
process, currently evaluated as 10 percent disabling; 
entitlement to a compensable evaluation for left ear hearing 
loss; and entitlement to a compensable evaluation for 
internal hemorrhoids.  The RO also awarded an increased 
evaluation for his service-connected migraine headaches, from 
zero to 10 percent disabling.  In May 2003 the RO received 
the veteran's Notice of Disagreement with the decisions on 
these issues.  With regard to the veteran's claim regarding 
his service-connected migraine headaches, the Board notes 
that the veteran continues to disagree with the current 
rating assigned; therefore, the claim of an increased rating 
above 10 percent for this disability remains at issue.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).  Because no Statement of the Case (SOC) has been 
provided on any of these issues, the veteran has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand these issues to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is entitled 
to a Statement of the Case on the issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain VA records of treatment of the 
veteran, from August 1992 to November 
1999 and from June 2003 to the present.  
All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  Associate all records 
and responses with the claims file.

2.  Obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for hypertension from 
August 1992 to February 2000.  After 
securing the necessary release, the RO 
should obtain these records.

3.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including the medical 
records relied upon concerning that 
claim.

4.  Obtain from the Office of Personnel 
Management records pertinent to the 
veteran's claim for disability retirement 
benefits including the medical records 
relied upon concerning that claim.

5.  Obtain from the United States Postal 
Service human resources department for 
the Caribbean district records pertinent 
to the veteran's claim for disability 
retirement benefits including the medical 
records relied upon concerning that 
claim.

6.  Provide a VA spine examination to the 
veteran to evaluate the severity of his 
service-connected lumbar spine 
disability, including degenerative disc 
disease.

The claims folder, including the report 
of a December 2002 VA spine examination, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.  All relevant 
inquiries on the examination worksheets 
must be completed.  X- rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.

7.  Provide a VA hypertension examination 
to the veteran to determine whether the 
veteran's current hypertension is related 
to his military service.

The claims folder, including the 
veteran's service medical records showing 
elevated blood pressure readings; the 
report of an October 1992 VA examination; 
and VA treatment records dated on 
February 27, 2000, and March 16, 2000, 
should be made available to the examiner 
for review before the examination.  (The 
veteran's service medical records are 
contained in three brown envelopes within 
the veteran's claims folder.)  The 
examiner must verify in the examination 
report that the claims folder has been 
reviewed.

The examiner must express an opinion as 
to whether the veteran's hypertension is 
"due to," "more likely than not due 
to" (likelihood greater than 50%), "at 
least as likely as not due to" (50%), 
"less likely than not due to" (less 
than 50% likelihood), or "not due to" 
the veteran's military service.

The examiner also must opine whether the 
veteran's hypertension "at least as 
likely as not" developed within one year 
of the veteran's military service.  (The 
veteran last served on active duty in 
August 1992.)

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

8.  With regard to the veteran's claims 
of entitlement to an increased evaluation 
for a lumbar spine disability, currently 
evaluated as 20 percent disabling, and 
entitlement to service connection for 
hypertension, after the development 
requested above has been completed to the 
extent possible, review the record.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and 
regulations, including the old and 
amended rating criteria for spinal 
disabilities, and should include a 
discussion of the application of those 
laws and regulations to the evidence.  
Thereafter, the case should be returned 
to the Board, if in order.

9.  Regarding the issues of entitlement 
to an increased evaluation for residuals 
of a fracture of the left styloid 
process, currently evaluated as 10 
percent disabling; entitlement to a 
compensable evaluation for left ear 
hearing loss; entitlement to a 
compensable evaluation for internal 
hemorrhoids; and entitlement to an 
increased evaluation for migraine 
headaches, currently evaluated as 10 
percent disabling, furnish a statement of 
the case (SOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The SOC 
should set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

If any claim remains denied, notify the 
veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue(s).  If, and only if, 
a timely and adequate substantive appeal 
is received, the claim(s) should then be 
returned to the Board for further review, 
as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


